 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   LATISHA LINDA KAYE WOODS,                         Case No. 1:20-cv-01110-SAB

12                   Plaintiff,                        ORDER RE STIPULATION EXTENDING
                                                       BRIEFING SCHEDULE
13           v.
                                                       (ECF No. 15)
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                     Defendant.
16

17

18          On May 3, 2021, a stipulation was filed to extend time for Plaintiff to file her opening

19 brief.
20          Accordingly, pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

21          1.      Plaintiff’s opening brief shall be filed on or before June 11, 2021;

22          2.      Defendant’s opposition brief shall be filed on or before July 12, 2021; and

23          3.      Plaintiff’s reply, if any, shall be filed on or before July 27, 2021.

24
     IT IS SO ORDERED.
25

26 Dated:        May 4, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
27

28


                                                       1
